                                             Case 3:19-cv-05279-EMC Document 50 Filed 12/23/19 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                     NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7         JACOB MCGRATH,                                   Case No. 19-cv-05279-EMC
                                   8                        Plaintiff,
                                                                                              ORDER SCHEDULING HEARING
                                   9                 v.                                       FOR DEFENDANT’S MOTION TO
                                                                                              STAY; AND TEMPORARILY
                                  10         DOORDASH, INC.,                                  VACATING HEARINGS ON
                                                                                              DEFENDANT’S MOTION TO DISMISS
                                  11                        Defendant.                        AND PLAINTIFF’S MOTION FOR
                                                                                              CONDITIONAL CERTIFICATION
                                  12
Northern District of California
 United States District Court




                                                                                              Docket Nos. 33, 46, 49
                                  13

                                  14

                                  15            Defendant has moved to stay proceedings pending preliminary and final approval of a class

                                  16   action settlement in a case in state court. Defendant’s motion is not an administrative motion for

                                  17   relief. That being said, Defendant’s motion to stay should be resolved before the Court addresses

                                  18   other pending motions, namely, Defendant’s motion to dismiss and Plaintiff’s motion for

                                  19   conditional certification. Accordingly, the Court hereby orders as follows.

                                  20            1.        The hearings on Defendant’s motion to dismiss and Plaintiff’s motion for

                                  21   conditional certification are temporarily VACATED. In addition, briefing on Plaintiff’s motion

                                  22   for class certification is temporarily stayed.

                                  23   ///

                                  24   ///

                                  25   ///

                                  26   ///

                                  27   ///

                                  28   ///
                                          Case 3:19-cv-05279-EMC Document 50 Filed 12/23/19 Page 2 of 2




                                   1          2.     Defendant’s motion to stay is set for hearing on January 23, 2020, at 1:30 p.m.

                                   2   Plaintiff’s opposition to the motion shall be filed by December 30, 2019, and Defendant’s reply by

                                   3   January 6, 2020.

                                   4

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: December 23, 2019

                                   8

                                   9                                                  ______________________________________
                                                                                       EDWARD M. CHEN
                                  10                                                   United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
